 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   JOSE JUAREZ,                        CASE NO. CV 18-06562-AS

12                   Petitioner,

13        v.                             MEMORANDUM DECISION AND ORDER

14   W.L. MONTGOMERY, Warden,

15                   Respondent.

16

17                              I.   INTRODUCTION
18

19        On July 30, 2018, Jose Juarez (“Petitioner”), a California
20   state prisoner proceeding pro se, filed a Petition for Writ of
21   Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254.        (Dkt.
22   No. 1).   On October 19, 2018, Respondent filed an Answer with an
23   accompanying Memorandum of Points and Authorities.      (“Ans. Mem.,”
24   Dkt. No. 10).   Respondent also lodged documents from Petitioner’s
25   state proceedings, including the Clerk’s Transcript (“CT”) and
26   Reporter’s Transcript (“RT”).    (Dkt. No. 11).   On October 22, 2018,
27   the Court issued an order advising Petitioner that he could file a
28
 1   reply by November 19, 2018.            (Dkt. No. 12).      Petitioner has not
 2   done so.
 3

 4         The parties consented, pursuant to 28 U.S.C. § 636(c), to the
 5   jurisdiction of the undersigned United States Magistrate Judge.
 6   (Dkt. Nos. 2, 9, 13). For the reasons discussed below, the Petition
 7   is DENIED and this action is DISMISSED with prejudice.
 8

 9                            II.    PRIOR PROCEEDINGS
10

11         On March 19, 2015, after a joint jury trial with co-defendant
12   Carlos Omar Sanchez, a Los Angeles County Superior Court jury found
13   Petitioner    guilty   of     second    degree   robbery    in   violation   of
14   California Penal Code (“P.C.”) § 211 and evading a police officer
15   in violation of California Vehicle Code § 2800.2(a).              (CT 194-95,
16   203-04).     The jury also found true the allegation that Petitioner
17   used a firearm to commit the robbery, within the meaning of P.C.
18   12022.53(b).      (CT 194).     On April 21, 2015, the court sentenced
19   Petitioner to nineteen years in state prison.              (CT 266-71).
20

21         Petitioner and his co-defendant appealed their convictions to
22   the California Court of Appeal, which issued an unpublished opinion
23   on February 2, 2015 affirming the judgment, but ordering that a
24   twenty dollar DNA assessment be stricken and Petitioner be awarded
25   376   days   of   presentence    custody    credit.        (Lodgment   No.   8).
26   Petitioner filed a petition for review in the California Supreme
27   Court (Lodgment No. 9), which summarily denied the petition on May
28   17, 2017.    (Lodgment No. 11).

                                             2
 1           On February 13, 2018, Petitioner filed a habeas petition in
 2   Los Angeles County Superior Court, which the court denied on March
 3   2, 2018, because it raised claims that had already been raised and
 4   denied on appeal.           (Lodgment Nos. 12-13).           On April 13, 2018,
 5   Petitioner filed a habeas petition in the California Supreme Court,
 6   which was summarily denied on July 11, 2018.                 (Lodgment Nos. 14-
 7   15).     The instant Petition was filed in this Court on July 30,
 8   2018.
 9

10                               III.      FACTUAL BACKGROUND
11

12           The California Court of Appeal reviewed Petitioner’s claims
13   on appeal together with the claims of co-defendant Sanchez.                      The
14   following     facts,    taken      from   the   California   Court   of    Appeal’s
15   decision on direct review, have not been rebutted with clear and
16   convincing evidence and must be presumed correct.                         28 U.S.C.
17   § 2254(e)(1); Slovik v. Yates, 556 F.3d 747, 749 n.1 (9th Cir.
18   2009).
19

20                 In the early morning hours of May 30, 2014, Arnulfo
21           Robles was riding his bicycle on a sidewalk in Whittier,
22           California.     A   motorcycle     drove   up   from   behind      and
23           partially blocked Robles’s path. There were two people
24           on the motorcycle. The driver said, “Give me your phone.”
25           When Robles refused, the driver lifted up the back of
26           his shirt to reveal a handgun, put his fingers around
27           the   gun’s    grip,    and    warned,   “Don’t    make   me.”     The
28           passenger then added, “Hurry up and give him your phone.”

                                                3
 1   Robles obliged, handing the phone to the passenger. The
 2   motorcycle then sped away.
 3

 4          The    entire    encounter        lasted   about    a     minute.
 5   Although both the driver and passenger were wearing
 6   helmets, the helmets did not cover their eyes or noses,
 7   and    they    had     stopped      “almost    directly”        under     a
 8   streetlight. Robles estimated that he looked at the
 9   driver’s face for approximately 10 to 15 seconds and at
10   the    passenger’s     face   for       approximately    four    to     six
11   seconds. He could not tell what race they were. Robles
12   said the driver was wearing a white shirt, blue jeans,
13   and had on a black helmet. Robles said the passenger was
14   wearing a gray sweater and had on a black helmet; Robles
15   did not notice any writing on the sweater.
16

17          After the motorcycle pulled away, Robles continued
18   to a friend’s house and, once there, called 911. He
19   reported the robbery and told the 911 operator that the
20   passenger looked to be 12 or 13 years old based on his
21   stature on the motorcycle. Robles also activated the
22   “find my iPhone” function on his phone.
23

24          The police dispatcher broadcast a description of
25   the motorcycle involved in the robbery, and a patrol car
26   soon    thereafter     spotted      a    motorcycle     matching      that
27   description. The officers in that car activated their
28   lights and sirens. The motorcycle’s driver then led them

                                          4
 1   on a high-speed chase during which time the motorcycle
 2   jumped on and off various freeways, sped more than 90
 3   miles per hour, ran red lights and signals, and crossed
 4   multiple lanes of traffic without looking. Both officers
 5   were able to see that the driver was wearing a light-
 6   colored shirt, blue jeans, and unlike Robles reported,
 7   a white helmet; they saw the passenger wearing a gray
 8   top and a black helmet.
 9

10        Police helicopters assisted with the pursuit. The
11   observer in the first helicopter saw the driver wearing
12   a white shirt, blue pants, and like the officers but
13   unlike   Robles      reported,    a    white     helmet,        and   the
14   passenger wearing “like a gray shirt” and a black or
15   dark-colored      helmet.   The       observer     in     the     second
16   helicopter watched the motorcycle disappear under a
17   freeway underpass and continue on with just the driver.
18   Thereafter,    the    observer    saw    the     driver    leave      the
19   motorcycle and disappear into a neighborhood on foot.
20

21        Within five to ten minutes of losing sight of the
22   motorcycle’s occupants, police got word that Robles’s
23   iPhone was pinging from a house on South Concord Street.
24   The house was just 1.4 miles from the location of the
25   robbery. On a walkway right outside the house, police
26   discovered an abandoned motorcycle and helmet. Less than
27   25 minutes later, several police officers entered the
28   two-story house. The house was known to be inhabited by

                                       5
 1   squatters, and police found seven men - all in their
 2   late teens, 20s, and 80s - inside. [Petitioner] was
 3   hiding beneath insulation in the house’s crawl-space
 4   attic, next to a bandana filled with live .38-caliber
 5   rounds. He was wearing black shorts and a black shirt.
 6   Sanchez was laying behind a couch on the first floor. He
 7   was wearing a gray sweatshirt with the letters “CALI” on
 8   the chest. Police found Robles’s pinging iPhone in the
 9   second-floor     bedroom;       in       the   same   bedroom,    they
10   recovered a pair of jeans and two shirts, one of which
11   was a gray shirt with writing on the chest and left
12   sleeve (in the same size as the gray sweatshirt with the
13   letters “CALI”). Police also recovered a motorcycle
14   helmet inside the house.
15

16           The police transported Robles in a police cruiser
17   to a location two to three houses down from the house
18   where they found his iPhone. They told Robles they had
19   recovered his iPhone and brought him down “to look at
20   who we caught ... who we arrested.” Police then marched
21   [Petitioner], Sanchez, and at least two of the house’s
22   other occupants into the street, one at a time, for
23   approximately 30 seconds. Police did not ask any of those
24   men to put on a helmet or to sit atop a motorcycle.
25   Robles identified [Petitioner] as the driver and Sanchez
26   as the passenger. Robles did not identify Sanchez based
27   on his face, but rather because he “recognized” “his
28   body,    his   buil[d]”   and    recognized       the   gray     shirt.

                                          6
 1        Sanchez is five feet four inches tall. After Robles made
 2        his identifications, the police said, “Good job, thank
 3        you, things like that.” Although Robles freely admitted
 4        that he was brought to the house “to identify or look at
 5        the people who had taken [his] phone” and was expecting
 6        to find the robbers, Robles explained that he was not
 7        going to “just identify anyone,” and he did not identify
 8        any of the other people he was shown as being involved
 9        in the robbery.
10

11   (Lodgment No. 8 at 2-5).
12

13                          IV.   PETITIONER’S CLAIMS
14

15        Petitioner raises the following claims for federal habeas
16   relief:
17

18   Ground One:    Petitioner’s     trial   counsel   rendered   ineffective
19                  assistance by failing to move to suppress Robles’s
20                  field identification based on the loss of evidence.
21

22   Ground Two:    The trial court erred by failing to instruct the
23                  jury to begin deliberating anew after an alternate
24                  juror was seated.
25

26   (Petition at 5, 9).
27

28

                                        7
 1                             V.   STANDARD OF REVIEW
 2

 3        The Antiterrorism and Effective Death Penalty Act of 1996
 4   (“AEDPA”) “bars relitigation of any claim ‘adjudicated on the
 5   merits’   in   state    court,   subject   only   to   the   exceptions   in
 6   §§ 2254(d)(1) and (d)(2).”       Harrington v. Richter, 562 U.S. 86, 98
 7   (2011).   Under AEDPA’s deferential standard, a federal court may
 8   grant habeas relief only if the state court adjudication was
 9   contrary to or an unreasonable application of clearly established
10   federal law or was based upon an unreasonable determination of the
11   facts.    28 U.S.C. § 2254(d).       “This is a difficult to meet and
12   highly deferential standard for evaluating state-court rulings,
13   which demands that state-court decisions be given the benefit of
14   the doubt.”      Cullen v. Pinholster, 563 U.S. 170, 181 (2011)
15   (citations omitted).
16

17        Petitioner raised Ground One is his petition on direct review
18   in the California Supreme Court (Lodgment No. 9), and he later
19   raised Grounds One and Two in his habeas petition in the California
20   Supreme Court.      (Lodgment No. 14).      Both petitions were denied
21   without comment or citation to authority.         (Lodgment Nos. 11, 15).
22   The Court “looks through” the California Supreme Court’s silent
23   denial to the last reasoned decision as the basis for the state
24   court’s judgment.      See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991)
25   (“Where there has been one reasoned state judgment rejecting a
26   federal claim, later unexplained orders upholding that judgment or
27   rejecting the same claim rest upon the same ground.”); Cannedy v.
28   Adams, 706 F.3d 1148, 1159, as amended, 733 F.3d 794 (9th Cir.

                                          8
 1   2013) (“[W]e conclude that Richter does not change our practice of
 2   ‘looking through’ summary denials to the last reasoned decision -
 3   whether those denials are on the merits or denials of discretionary
 4   review.”) (footnote omitted).     Therefore, the Court will consider
 5   the Court of Appeal’s reasoned opinion addressing Grounds One and
 6   Two on direct review.     Berghuis v. Thompkins, 560 U.S. 370, 380
 7   (2010); see also Gonzalez v. Brown, 585 F.3d 1202, 1206 (9th Cir.
 8   2009) (federal habeas courts “apply AEDPA deference to any state
 9   court decision on the merits”).
10

11                              VI.   DISCUSSION
12

13   A.   Ineffective Assistance of Counsel (Ground One)
14

15        In Ground One, Petitioner claims that his trial counsel was
16   ineffective by failing to move to suppress the field identification
17   of the witness, Robles, due to the loss of evidence.1      (Petition
18   at 5, 9).
19

20        1.     California Court of Appeal’s Opinion
21

22        The California Court of Appeal denied Petitioner’s ineffective
23   assistance of counsel claim, stating:
24

25
          1 On direct appeal in the California Court of Appeal and the
26   California Supreme Court, Petitioner additionally argued that his
     trial counsel was ineffective for not moving to suppress the
27   identification as unconstitutionally suggestive. (Lodgment Nos.
     3, 9). His Petition here, however, does not mention this basis.
28

                                        9
 1        Police officers filled out field identification
 2   cards on the five people other than [Petitioner] and
 3   Sanchez found inside the South Concord Street house
 4   along with Robles’s iPhone. At some point thereafter,
 5   they lost those cards. [Petitioner and Sanchez] argue
 6   that this error makes it impossible for them to identify
 7   the other inhabitants of the South Concord Street house
 8   and to reconstruct the showup procedure at which Robles
 9   identified [Petitioner] and Sanchez, and violates due
10   process    because     it    constitutes         either    (1)     the
11   suppression of material evidence, in violation of Brady
12   v. Maryland (1963) 373 U.S. 83 (Brady), or (2) the
13   destruction   of     material      evidence,     in    violation    of
14   California v. Trombetta (1984) 467 U.S. 479 (Trombetta).
15

16        The   police’s     failure         to    preserve    the    field
17   identification     cards    does    not      violate   Brady.    Under
18   Brady, prosecutors have a duty not to suppress evidence
19   that is favorable to the defense and material if that
20   evidence is in their possession. (People v. Masters
21   (2016) 62 Cal.4th 1019, 1066-1067.) Here, the field
22   identification cards were lost; they were accordingly
23   not in the possession of either the prosecutor or the
24   investigating agency. This is fatal to any Brady claim.
25   (People v. Lucas (2014) 60 Cal.4th 153, 221 (Lucas)
26   [“[t]he constitutional due process rights of a defendant
27   may be implicated when he or she is denied access to
28   favorable evidence in the prosecution’s possession,”

                                        10
 1   italics added], overruled on other grounds in People v.
 2   Romero and Self (2015) 62 Cal.4th 1; People v. Whalen
 3   (2013) 56 Cal.4th 1, 64 [Brady mandates disclosure of
 4   evidence in the prosecution team’s “possession”].)3
 5

 6   [Fn. 3]      We accordingly have no occasion to decide
 7   whether    the   field    identification        cards     are     either
 8   favorable to the defense or material.
 9

10        The     police’s     failure       to    preserve      the     field
11   identification cards also does not violate Trombetta.
12   Trombetta applies when the state “fail[s] to preserve
13   evidence.”    (Lucas,     supra,       60    Cal.4th   at    p.     221.)
14   Trombetta and its follow-on case, Arizona v. Youngblood
15   (1988) 488 U.S. 51, place two duties on police agencies
16   with regard to preserving evidence: If the evidence has
17   “apparent” “exculpatory value” and cannot be obtained
18   “‘by other reasonably available means,’” its destruction
19   violates due process; however, if the evidence might be
20   useful to the defense but does not have “apparent”
21   “exculpatory     value,”    its     destruction        violates      due
22   process only if the police act in bad faith. (People v.
23   Carrasco   (2014)   59    Cal.4th      924,    961-962;     People     v.
24   DePriest (2007) 42 Cal.4th 1, 41-42.) The names and
25   contact information of the five other people inside the
26   South Concord Street house does not have “apparent”
27   “exculpatory     value”    because      it    is   unclear        whether
28   reconstructing the showup with them would undermine or

                                       11
 1   confirm       Robles’s     positive         identifications      of
 2   [Petitioner] and Sanchez. Moreover, there is no evidence
 3   that the police acted in bad faith in losing the field
 4   identification cards. Thus, [Petitioner and Sanchez]
 5   cannot meet the pertinent standards for relief under
 6   Trombetta and its progeny.
 7

 8          [Petitioner and Sanchez] point us to two groups of
 9   cases, suggesting that they establish that the loss of
10   the field identification cards is enough by itself to
11   warrant suppression of all of Robles’s identifications.
12   First, they cite People v. Ratliff (1986) 41 Cal. 3d 675
13   and People v. Posten (1980) 108 Cal.App.3d 633. To be
14   sure, both of these cases indicate that the destruction
15   of evidence relating to an out-of-court identification
16   by itself warrants suppression of that identification.
17   (Ratliff, at p. 690; Posten, at pp. 646-647.) But both
18   of these cases cite People v. Hitch (1974) 12 Cal. 3d
19   641 as support for their rule. (Ratliff, at p. 690;
20   Posten, at p. 646.) Our Supreme Court has subsequently
21   held   that    “Hitch    ...   has    not   survived   Trombetta.”
22   (People   v.    Johnson    (1989)     47    Cal.3d   1194,   1234.)
23   Consequently, the Hitch-based rule in Ratliff and Posten
24   is no longer good law. Second, [Petitioner and Sanchez]
25   point us to three federal decisions that are at least 45
26   years old. (See United States v. Augello (2d Cir. 1971)
27   451 F.2d 1167; United States v. Bryant (D.C. Cir. 1971)
28   448 F.2d 1182; United States v. Heath (9th Cir. 1958)

                                      12
 1           260 F.2d 623.) They do not apply the pertinent legal
 2           standard announced in Trombetta and are, for that reason
 3           alone, irrelevant.
 4

 5   (Lodgment No. 8 at 10-13).
 6

 7           2.     Analysis
 8

 9           To succeed on a Sixth Amendment ineffective assistance of
10   trial    counsel       claim,   a    petitioner         must     demonstrate     both   that
11   counsel’s       performance         was    deficient        and    that   the    deficient
12   performance prejudiced the defense.                    Strickland v. Washington, 466
13   U.S.    668,    687     (1984).           The   petitioner        bears   the    burden   of
14   establishing both components.                   Williams v. Taylor, 529 U.S. 362,
15   390–91       (2000);    Strickland,         466      U.S.   at    687.     “To   establish
16   deficient performance, a person challenging a conviction must show
17   that counsel’s representation fell below an objective standard of
18   reasonableness.” Richter, 562 U.S. at 104 (citation omitted).
19   Prejudice “focuses on the question whether counsel’s deficient
20   performance renders the results of the trial unreliable or the
21   proceeding fundamentally unfair.”                    Lockhart v. Fretwell, 506 U.S.
22   364, 372 (1993); accord Williams, 529 U.S. at 393 n.17.                           That is,
23   a petitioner must establish that there is a “reasonable probability
24   that, but for counsel’s unprofessional errors, the result of the
25   proceeding would have been different,” Strickland, 466 U.S. at 694,
26   and “[t]he likelihood of a different result must be substantial,
27   not just conceivable,” Richter, 562 U.S. at 112.                          Thus, counsel’s
28   errors must be “so serious as to deprive the defendant of a fair

                                                     13
 1   trial, a trial whose result is reliable.”               Strickland, 466 U.S. at
 2   687.
 3

 4          Here,   Petitioner      claims    that    his   trial   counsel        provided
 5   ineffective assistance by failing to move to suppress the victim’s
 6   field    identification        of    Petitioner.        (Petition        at    5,     9).
 7   Petitioner argues that the identification evidence should have been
 8   suppressed because the officers lost the identities of the other
 9   individuals present during the identification, and “neither the
10   officers nor the victim could recall critical details of the
11   procedures employed.”       (Id. at 9).
12

13          The field identification at issue took place by the house
14   where the officers had located the apparent robbery suspects and
15   the phone that had been taken from victim Robles.               Robles testified
16   that officers took him to the location about four hours after the
17   robbery incident.      (CT 17).       At the preliminary hearing, he stated
18   that    he   was   presented     with   three    or    four   possible        suspects,
19   including Petitioner and his co-defendant, Sanchez, but Robles
20   could not remember the order in which they were presented.                            (CT
21   18).    At trial, he testified that he thought he was shown a total
22   of five people.       (5 RT 2421).        He testified that they were shown
23   to him while he was seated in the back of a police car, and the
24   suspects were taken into the street about two houses away.                          (4 RT
25   2162-2170; 5 RT 2417, 2421).            Robles testified that he immediately
26   excluded     the   others   as      possible    suspects,     and   he    identified
27   Petitioner and Sanchez.          (CT 19-20).
28

                                               14
 1          Officer    Merida,     who   was    present       for    the    identification,
 2   testified that there were five other people in the house, aside
 3   from Petitioner and Sanchez.             (CT 45).    Field interview cards were
 4   created for all of them, but the officers did not know what happened
 5   to the cards.       (CT 45-46; 5 RT 2461, 2507-2508).                 The police report
 6   did not list these five other witnesses, and they were not residents
 7   of the house. (5 RT 2467-2468).                  Officer Merida testified that
 8   Petitioner, Sanchez, and “one or two” others were shown to the
 9   victim as possible suspects, and the victim identified Petitioner
10   and Sanchez as the perpetrators.                (CT 46-47).
11

12          Petitioner has failed to show that there would have been any
13   merit to a motion to suppress the identification based on missing
14   evidence.        To   the    contrary,     the     California         Court   of   Appeal
15   reasonably concluded that there was no Brady or Trombetta violation
16   to warrant excluding the identification.                 A Brady violation occurs
17   when   the   prosecution      withholds        evidence    that       is   material   and
18   “favorable to the accused, either because it is exculpatory, or
19   because it is impeaching.”               Banks v. Dretke, 540 U.S. 668, 691
20   (2004); see Brady v. Maryland, 373 U.S. 83 (1963).                              Brady is
21   inapplicable here because the evidence at issue was lost by the
22   officers, not suppressed by the prosecution, and its loss left a
23   court no way to ascertain whether it was material or favorable to
24   Petitioner.         Trombetta,      on   the     other    hand,       applies   to    lost
25   evidence, but a Trombetta violation occurs only when the lost or
26   destroyed evidence “possess[es] an exculpatory value that was
27   apparent before the evidence was [lost or] destroyed, and [is] of
28   such   a   nature     that   the    defendant      would       be   unable    to   obtain

                                                15
 1   comparable    evidence   by   other    reasonably   available    means.”
 2   California v. Trombetta, 467 U.S. 479, 489 (1984); United States
 3   v. Bingham, 653 F.3d 983, 994 (9th Cir. 2011).           Moreover, the
 4   failure to preserve such evidence violates due process only if the
 5   criminal defendant “can show bad faith on the part of the police.”
 6   Arizona v. Youngblood, 488 U.S. 51, 58 (1988).         Mere negligence
 7   does not suffice.   Id.; Grisby v. Blodgett, 130 F.3d 365, 371 (9th
 8   Cir. 1997); see also United States v. Flyer, 633 F.3d 911, 916 (9th
 9   Cir. 2011) (“Bad faith requires more than mere negligence or
10   recklessness.”).    Here, there is nothing in the record to suggest
11   any missing evidence regarding the field identification would have
12   had apparent exculpatory value, or that the loss of such evidence
13   was the result of bad faith.
14

15          Because a motion to suppress the field identification would
16   have been meritless, Petitioner’s trial counsel was not ineffective
17   in failing to make such a motion.       See Petrocelli v. Baker, 869
18   F.3d 710, 723 (9th Cir. 2017) (“A failure to make a motion to
19   suppress that is unlikely to succeed generally does not constitute
20   ineffective assistance of counsel.”); Zapien v. Martel, 849 F.3d
21   787, 796 (9th Cir. 2016) (petitioner did not receive ineffective
22   assistance of counsel when “[c]ompetent counsel could reasonably
23   have concluded that moving to exclude [evidence] on the grounds
24   Zapien now suggests would have seemed frivolous”);      see also Premo
25   v. Moore, 562 U.S. 115, 124 (2011) (“[T]he first and independent
26   explanation - that suppression would have been futile - confirms
27   that    [trial   counsel’s]   representation    was   adequate     under
28   Strickland, or at least that it would have been reasonable for the

                                       16
 1   state     court   to   reach   that   conclusion.”).       Accordingly,   the
 2   California Court of Appeal’s determination that trial counsel was
 3   not     ineffective    by   failing   to    move   to   suppress   the   field
 4   identification in light of lost evidence was not contrary to, or
 5   an unreasonable application of, clearly established federal law.2
 6

 7
           2Although Petitioner does not argue, here, that suppression
 8
     was warranted also because the field identification was
 9   “impermissibly suggestive,” that basis would also lack merit. For
     a   witness   identification   procedure   to   be   “impermissibly
10   suggestive,” it must “give rise to a very substantial likelihood
     of irreparable misidentification.” Sexton v. Beaudreaux, 138 S.
11
     Ct. 2555, 2559 (2018) (internal quotation and citation omitted).
12   Even then, suppression is not required unless the identification
     procedure was also unnecessary and otherwise unreliable based on
13   the totality of the circumstances. Perry v. New Hampshire, 565
     U.S. 228, 239 (2012); People v. Clark, 63 Cal. 4th 522, 556 (2016).
14   The Supreme Court recently noted that it “has held that pretrial
     identification procedures violated the Due Process Clause only
15
     once,” in Foster v. California, 394 U.S. 440 (1969). Sexton, 138
16   S. Ct. at 2559. Foster involved “two highly suggestive lineups
     and ‘a one-to-one confrontation,’ which ‘made it all but inevitable
17   that [the witness] would identify [the defendant].’” Id. (quoting
     Foster, 394 U.S. at 443).
18
          The standard here, on habeas review of a state prisoner’s
19   Strickland claim, is even harder to overcome.           Indeed, the
     deference that this Court owes to the California Court of Appeal’s
20
     decision is “near its apex in this case, which involves a Strickland
21   claim based on a motion that turns on general, fact-driven
     standards such as suggestiveness and reliability.” Id. at 2560.
22   In this case, the California Court of Appeal concluded that the
     field identification procedure was not unduly suggestive in part
23   because “the police showed Robles more than the number of persons
     involved in the crime; the police did not tell or otherwise intimate
24
     to Robles which persons he should select; and Robles did, in fact,
25   select some suspects and not select others.” (Lodgment 8 at 15).
     The Court of Appeal thus denied Petitioner’s claim that his trial
26   counsel was ineffective by failing to move to suppress the field
     identification due to its suggestiveness.       (See id. at 9-16).
27   Because this Court cannot say that determination was unreasonable,
     Petitioner’s claim on that basis would fail.
28

                                            17
 1   B.   Instructional Error (Ground Two)
 2

 3        In Ground Two, Petitioner claims that the trial court violated
 4   his rights by failing to instruct the jury to begin deliberating
 5   anew after an alternate juror was seated.      (Petition at 5).
 6

 7        1.     California Court of Appeal’s Opinion
 8

 9        The California Court of Appeal rejected Petitioner’s claim,
10   stating:
11

12               The parties presented evidence for four days; the
13        jury was instructed on the law and the parties made their
14        closing arguments on the fifth day. The jury began to
15        deliberate at 4:01 p.m. on that fifth day and deliberated
16        for 27 minutes before breaking for the evening. The next
17        morning, the trial court excused one of the jurors and
18        substituted in one of the alternate jurors. When the
19        court did so, the court instructed the jury to “[g]o
20        back    to   the    deliberation   room   and     begin      your
21        deliberations.” The jury deliberated for 17 minutes
22        prior to lunch and 92 minutes after lunch before reaching
23        its verdicts. [Petitioner] and Sanchez argue that the
24        court’s failure to tell the jury that it needed to
25        disregard    its   deliberations   occurring    prior   to   the
26        substitution violated their right to a 12-member jury
27        under the California Constitution. Because this claim
28        turns on the application of law to undisputed facts, our

                                        18
 1   review is de novo. (People v. Christman (2014) 229
 2   Cal.App.4th 810, 815.)
 3

 4          A trial court has the discretion under section 1089
 5   to discharge a juror in the midst of deliberations and
 6   to have “an alternate ... take a place in the jury box,
 7   ... subject to the same rules and regulations as though
 8   the alternate juror had been selected as one of the
 9   original   jurors.”      To    give     effect      to   the   California
10   Constitution’s guarantee that a criminal jury “shall
11   consist of 12 persons” (Cal. Const., art. I, § 16) and
12   to   ensure     the   jury’s    verdict        is   a    product   of   the
13   deliberations of those “12 persons,” a court may only
14   exercise its power to substitute in an alternate juror
15   if it “instruct[s] the jury to set aside and disregard
16   all past deliberations and begin deliberating anew.”
17   (People v. Collins (1976) 17 Cal. 3d 687, 694, overruled
18   on other grounds in People v. Boyette (2002) 29 Cal.4th
19   381,    462,    fn.    19;     People    v.     Renteria       (2001)   93
20   Cal.App.4th 552, 558-559 (Renteria); accord, CALCRIM No.
21   3575 [so instructing].) A trial court does not satisfy
22   this requirement by telling the jury to “‘resume their
23   deliberations starting over with the new trial juror’”
24   (People    v.   Martinez      (1984)     159    Cal.App.3d      661,    665
25   (Martinez), italics omitted); by telling the jury to
26   start its deliberations “‘from scratch so that [the
27   alternate juror] has full benefit of everything that has
28   gone on ... up to the present time’” (People v. Odle

                                        19
 1   (1988) 45 Cal. 3d 386, 405); or by implicitly treating
 2   the    prior     jury’s     deliberations       as    effective    by
 3   responding to the prior jury’s request for a readback of
 4   testimony (People v. Guillen (2014) 227 Cal.App.4th 934,
 5   1030 (Guillen)).
 6

 7         Under      these      standards,        the    trial     court’s
 8   instruction in this case was deficient. The court told
 9   the jury to “begin [its] deliberations,” but the jury
10   had by that point already been in deliberations for 27
11   minutes. To be sure, as we discuss below, it is far from
12   clear that the jury in that brief time did more than
13   discharge its first duty to select a foreperson. But the
14   jury had met to deliberate, and the trial court’s failure
15   to    instruct    the      jury   to     “disregard”     any    prior
16   deliberations was error. (Accord, Martinez, supra, 159
17   Cal.App.3d at p. 665.)
18

19         This     error,     however,     does   not    always    mandate
20   reversal. (Renteria, supra, 93 Cal.App.4th at p. 559.)
21   Instead, reversal is required only if it is reasonably
22   probable that a “more favorable verdict would have been
23   returned had the jury been properly instructed following
24   the substitution.” (Martinez, supra, 159 Cal.App.3d at
25   p. 665, citing People v. Watson (1956) 46 Cal.2d 818,
26   836.) In assessing whether such a reasonable probability
27   exists in this context, courts look to (1) “‘whether the
28   case is a close one,’” and (2) a “‘compar[ison of] the

                                       20
 1   time the jury spent deliberating before and after the
 2   substitution    of   the    alternate   juror.’”    (People    v.
 3   Proctor (1992) 4 Cal.4th 499, 537.) The two factors
 4   interact: Where a jury has convened for a sufficient
 5   period of time prior to the substitution for it to have
 6   deliberated on the merits and where it is a close case,
 7   courts   have   concluded    that   a   different    result    is
 8   reasonably probable. (Renteria, at pp. 560-561 [jury
 9   deliberates for “some hours” prior to substitution,
10   deliberates for “30 minutes” afterwards, and the case is
11   “close”; reversal warranted]; Martinez, at pp. 665-666
12   [jury deliberates for two and one-quarter hours prior to
13   substitution, deliberates for six days afterwards, and
14   the case is “close”; reversal warranted].) Where the
15   case is not close or the pre-substitution deliberations
16   are “minimal,” courts have declined to hold that a
17   different result is reasonably probable. (Proctor, at
18   pp. 536-538 [jury deliberates for less than an hour prior
19   to substitution, deliberates for two and one-half days
20   afterwards, and “strong evidence” against the defendant;
21   reversal not warranted]; Guillen, supra, 227 Cal.App.4th
22   at pp. 1031-1032 [jury deliberates briefly prior to
23   substitution,   deliberates     nine    days   afterwards,    and
24   strong evidence on lesser included offense on which
25   guilty verdict was returned; reversal not warranted].)
26

27        Applying these factors, we conclude a different
28   verdict is not reasonably probable in this case. As we

                                    21
 1        discuss below when assessing the sufficiency of the
 2        evidence,   the   evidence   in   this   case   is   far   from
 3        overwhelming, but this is also not a “close case.” More
 4        importantly, the jury in this case only met for 27
 5        minutes prior to the substitution; this is a “minimal”
 6        amount of time, not enough for the jury to engage in any
 7        meaningful deliberation on the merits that it would need
 8        to be told to disregard. What is more, the jury then
 9        took a far greater amount of time - indeed, four times
10        as long as its pre-substitution meeting - to deliberate
11        once the alternate juror joined the jury. On these facts,
12        the instructional error does not warrant reversal.
13

14   (Lodgment No. 8 at 6-9)
15

16        2.   Analysis
17

18        Because habeas relief under § 2254 is available only for
19   violations of clearly established federal law, challenges to jury
20   instructions in state trials generally do not warrant federal
21   habeas relief.   See Gutierrez v. Griggs, 695 F.2d 1195, 1197 (9th
22   Cir. 1983); Hernandez v. McGrath, 595 F. Supp. 2d 1111, 1141 (E.D.
23   Cal. 2009) (“Failure to give an instruction which might be proper
24   as a matter of state law does not amount to a federal constitutional
25   violation.”).    Instructional error warrants federal habeas relief
26   only if the “instruction by itself so infected the entire trial
27   that the resulting conviction violates due process.”            Waddington
28   v. Sarausad, 555 U.S. 179, 191 (2009) (citation and internal

                                       22
 1   quotation marks omitted); Middleton v. McNeil, 541 U.S. 433, 437
 2   (2004) (per curiam); Estelle v. McGuire, 502 U.S. 62, 72 (1991);
 3   Dunckhurst    v.    Deeds,      859      F.2d    110,      114    (9th   Cir.    1988).    A
 4   petitioner challenging the failure to give an instruction bears an
 5   “especially heavy” burden because “[a]n omission, or an incomplete
 6   instruction, is less likely to be prejudicial than a misstatement
 7   of the law.”         Henderson v. Kibbe, 431 U.S. 145, 155 (1977);
 8   Villafuerte v. Stewart, 111 F.3d 616, 624 (9th Cir. 1997); Hendrix
 9   v. Vasquez, 974 F.2d 1099, 1106 (9th Cir. 1992).                                 Whether a
10   constitutional violation occurred must be evaluated in the context
11   of   the   instructions      as      a    whole      and    the    entire   trial    record
12   (including the arguments of counsel).                       Estelle, 502 U.S. at 72;
13   Duckett v. Godinez, 67 F.3d 734, 745 (9th Cir. 1995).                             Moreover,
14   if a constitutional error occurred, federal habeas relief remains
15   unwarranted unless the error caused prejudice, i.e., unless it had
16   a substantial and injurious effect or influence in determining the
17   jury’s verdict.      Hedgpeth v. Pulido, 555 U.S. 57, 61-62 (2008) (per
18   curiam) (citing Brecht v. Abrahamson, 507 U.S. 619, 623 (1993).
19

20         Here, Petitioner seeks relief due to the trial court’s failure
21   to   instruct      the   jury     to     begin       deliberations        anew    after   it
22   substituted an alternate juror.                      However, there is no clearly
23   established constitutional right to such an instruction.                           See Tate
24   v. Bock, 271 F. App’x 520, 523 (6th Cir. 2008) (finding no Supreme
25   Court authority that “clearly establishes a constitutional right
26   to have the jury instructed to deliberate anew after an alternate
27   is empaneled”); Peek v. Kemp, 784 F.2d 1479, 1485 (11th Cir. 1986)
28   (petitioner     suffered        no       constitutional           deprivation       of    his

                                                     23
 1   constitutional rights when the trial court substituted a juror
 2   without instructing the jury to begin its deliberations anew);
 3   United States v. Evans, 635 F.2d 1124, 1128 (4th Cir. 1980)
 4   (rejecting defendant’s contention that his rights were violated
 5   due to the trial court’s failure to specifically instruct the jury
 6   to begin deliberations anew after addition of alternate juror
 7   because “[n]othing precluded the jury from starting from the very
 8   beginning all over again,” and “[t]he speculative assertion of
 9   prejudice from the unexceptional instruction, to which no objection
10   was raised, was insufficient to justify reversal”); Ortega v.
11   Seibel, 2017 WL 3033421, at *15 (C.D. Cal. July 12, 2017) (noting
12   that federal courts in this and other circuits have indicated that
13   there is no constitutional requirement to instruct a jury to begin
14   deliberations anew upon seating an alternate juror (citing cases));
15   Hernandez v. McGrath, 595 F. Supp. 2d 1111, 1141 (E.D. Cal. 2009)
16   (finding no Supreme Court authority requiring that a specific
17   instruction be given to the jury after an alternate has been
18   substituted for a deliberating juror); Hernandez v. Jacquez, 2011
19   WL 1155465, at *6 (C.D. Cal. Feb. 22, 2011) (same); Venegas v.
20   Uribe, 2011 WL 4104693, at *7 (C.D. Cal. July 29, 2011) (same);
21   Baca v. Scribner, 2008 WL 850309, at *6 (E.D. Cal. Mar. 28, 2008)
22   (same).   Thus, regardless of whether it was error under California
23   law, the trial court’s failure to provide the instruction did not
24   violate Petitioner’s clearly established constitutional rights.
25

26        Furthermore, the California Court of Appeal appropriately
27   applied harmless error analysis to this issue.   See, e.g., Hedgpeth
28   v. Pulido, 555 U.S. 57 (2008) (instructional errors that do not

                                      24
 1   “categorically ‘vitiat[e] all the jury's findings’” are subject to
 2   harmless error analysis); Clark v. Brown, 450 F.3d 898, 904 (9th
 3   Cir.    2006)   (instructional      error      is    subject    to    harmless     error
 4   analysis).      The California Court of Appeal found no prejudice in
 5   the    trial    court’s      failure   to      instruct       the    jury    to    begin
 6   deliberations anew after substituting a juror, particularly because
 7   the jury had met for only twenty-seven minutes prior to the
 8   substitution, and they deliberated for “four times as long” after.
 9   (Lodgment 8 at 9).        As the Court of Appeal pointed out, the twenty-
10   seven minutes of pre-substitution deliberation was “a ‘minimal’
11   amount of time, not enough for the jury to engage in any meaningful
12   deliberation on the merits that it would need to be told to
13   disregard.” (Id.). The Court cannot say that the Court of Appeal’s
14   finding of no prejudice was objectively unreasonable.                       See Ortega
15   v. Seibel, No. 2017 WL 033421, at *16 (C.D. Cal. July 12, 2017)
16   (no prejudice in state trial court’s failure to instruct jury to
17   begin deliberations anew with alternate juror in part because “the
18   jury spent less time deliberating before the substitution — for 1
19   hour and 15 minutes — than after the substitution — for 1 hour and
20   40    minutes,”   which      “indicates     that     the   alternate       juror   fully
21   participated      in   the    deliberations         leading    to    the    verdicts”);
22   Hernandez v. Jacquez, 2011 WL 1155465, at *8 (C.D. Cal. Feb. 22,
23   2011) (fact that jury spent nearly same amount of time deliberating
24   both before and after substitution “supports the conclusion that
25   petitioner was not prejudiced by the trial court's failure to
26   instruct the jury to begin deliberations anew”); Baca v. Scribner,
27   2008 WL 850309, at *6 (E.D. Cal. Mar. 28, 2008) (no prejudice in
28   state court’s failure to instruct jury to begin deliberations anew

                                               25
 1   when alternate juror was seated after less than three hours of
 2   deliberation, and jury proceeded to deliberate for seven days with
 3   alternate juror before reaching verdict).
 4

 5        Accordingly,   the   California     Supreme   Court’s   rejection   of
 6   Petitioner’s Ground Two was not contrary to, or an unreasonable
 7   application of, clearly established federal law.
 8

 9                                VII.    ORDER
10

11        For the reasons stated above, IT IS ORDERED that the Petition
12   for Writ of Habeas Corpus is denied and this action is dismissed
13   with prejudice.
14

15   DATED:   January 15, 2019.
16
                                                           /s/    __________
17                                                      ALKA SAGAR
                                              UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                         26
